DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12, 13, 19, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0338914 to Laakso in view of U.S. Patent No. 4,500,167 to Mori.
Regarding claim 1, Laakso discloses a wind tower (para 0007) having an outer wall (300) with a through hole (where 100 passes), a housing 100) arranged at least partially inside the through hole and a flange (110 and non-numbered component adjacent, left of 220) extending vertically (as seen through cross section fig. 1) within the inner space and a light source (120) attached to the flange and emitting light through the housing into the environment surrounding the tower, the light source lies on the axis of the through hole and is inside the inner space of the outer wall.  Laakso does not disclose a seal between outer wall hole and the housing.  However, Laakso discloses a space between outer wall and housing (see fig. below number 300) and also 
Regarding claim 3, the housing supports the light source at an inner end of the housing (at left end of 100, fig. 1).
Regarding claim 4, an optical element (150) is at the outer end and modifies the light path into the environment.
Regarding claim 5, the optical element disperses the light.
Regarding claim 6, a lens (140) is inside the housing and in the light path between the source and optical element.
Regarding claim 7, a reflective arrangement (130) is between the lens (140) and light source (120).
Regarding claim 8, the flange is connected to a cylindrical portion (110 and vertical non-numbered portion connected to cylindrical hole).
Regarding claim 9, a strut (280) is disclosed supporting the source and attached to the flange and inner surface of the outer wall (300).
Regarding claim 10, the light source is detachable (inherently removable).
Regarding claim 11, a seal (260) is between the through hole and outer wall.
Regarding claim 12, claim 12 is rejected for reasons cited in the rejections of claims 1.  However, no mirror is disclosed by Laakso.  Mori discloses a mirror (Mori fig. 4: 20’).  It would have been obvious to one having ordinary skill in the art at the time the 
Regarding claim 13, wind tower is disclosed (para 0007).
Regarding claim 19, the light source is entirely inside the inner space of the tower.
Regarding claims 20 and 21, Laakso in view of Mori discloses the light source inside and at a vertical distance from the through hole (see figs. 3, 4 & 7 of Mori) vertically offset from the through hole and the light, and indirectly, as Mori uses a mirror to reflect light. 
Regarding claims 22 and 23, Laakso discloses the seal (grommet as recited in the rejection of claim 1) as having first and second portions (left and right sides, or upper and lower sides).  It should be noted that the seal (grommet) of Laakso is cylindrical with flared (along ridges) ends, the flared portions may be a first portion and the cylindrical middle tube may be a second portion, this second portion would be against the inside of the outer wall.
Regarding claim 24, the second portion may be the flared ends (along ridges) of the seal (grommet as recited in the rejection of claim 1), the flared (along ridges) ends would be sealed against the inner and outer portions of the outer wall.
Regarding claim 25, the seal of Laakso (grommet as recited in the rejection of claim 1) would be between inner surface of the outer wall and the flange since the seal has flared (along ridges) ends.


Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive.  The applicant argues the grommet of Laakso is not the equivalent of the seal claimed by the applicant.  However, it is well known to seal holes and the grommet of Laakso acts as a seal.  Also, a grommet is merely another word for a seal.  The use of a seal, or grommet, on an outer wall would be obvious since Laakso discloses the need for a seal internally.  The applicant argues the grommet of Laakso is not a seal.  However, the definition of a grommet is:  

grom·met
/ˈɡrämət/
noun 
an eyelet placed in a hole in a sheet or panel to protect or insulate a rope or cable passed through it or to prevent the sheet or panel from being torn.










Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633